Citation Nr: 1757356	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-06 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to June 24, 2013, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve and had a period of initial active duty for training (ACDUTRA) service from January 1988 to August 1988.  He also served on a verified period of active duty from January 2006 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board also notes that the issue of entitlement to service connection for a low back disorder was remanded in July 2016 for further development.  However, that development has not been completed, and the issue has not been recertified to the Board.  Therefore, the issue is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Prior to June 24, 2013, the Veteran did not have any service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to June 24, 2013, for the grant of TDIU are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, as discussed below, this issue must be denied as a matter of law.


Law and Analysis

TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application. 38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, the effective date will be the date of receipt of the claim. 38 U.S.C. § 5110 (b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment. See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran has contended that he is entitled to an effective date prior to June 24, 2013, for the grant of TDIU. VA received an informal claim for service connection for a low back disorder, acquired psychiatric disorder, posttraumatic stress disorder (PTSD), and TDIU on June 24, 2013.  A May 2015 rating decision granted service connection for an adjustment disorder with mixed anxiety and depressed mood and assigned an evaluation of 70 percent effective June 24, 2013, which was the date of the claim for service connection.  The Veteran did not appeal the effective date for the grant of service connection for the psychiatric disorder.  The RO also granted entitlement to TDIU effective from June 24, 2013, based on his service-connected adjustment disorder with mixed anxiety and depressed mood.  The Veteran does not have any other service-connected disabilities.

In his July 2015 notice of disagreement, the Veteran indicated that the effective date should be August 1, 2011, for the grant of TDIU.  In his VA Form 21-8940, Application for Increased Compensation Based on Unemployability, he reported that he had stopped working in August 2011 and that he received benefits from the Social Security Administration (SSA) for his PTSD and other service-connected conditions.  

After reviewing the evidence of record, the Board finds that an effective date earlier than June 24, 2013, is not warranted for the grant of TDIU because the Veteran was not service-connected for any disability prior to that date.  Even if it was factually ascertainable that the Veteran was unable to engage in gainful employment prior to June 24, 2013, a grant of TDIU can only be based on consideration of service-connected disabilities.  As the Veteran was not service-connected for any disability prior to June 24, 2013, as a matter of law, there is no basis upon which to assign an effective date for TDIU prior to that date.  Accordingly, the claim is denied.




ORDER

Entitlement to an effective date prior to June 24, 2013, for the grant of TDIU is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


